Citation Nr: 0810790	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  05-03 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to October 
1970.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina, which, in 
pertinent part, denied entitlement to the above condition.  

Although the RO has reopened the claim for service 
connection, the Board must initially determine whether new 
and material evidence has been submitted regardless of the 
RO's actions.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
The Board must address the question of new and material 
evidence in the first instance because the issue goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 
167, 171 (1996) (applying an identical analysis to claims 
previously and finally denied, whether by the Board or the 
RO).  Only where the Board concludes that new and material 
evidence has been received does it have jurisdiction to 
consider the merits of the claim.  Barnett; Hickson v. West, 
11 Vet. App. 374, 377 (1998).

Thus, despite the various characterizations of the issue 
throughout the appeal, the Board must make an independent 
determination as to whether new and material evidence has 
been presented to reopen the claim of entitlement to service 
connection for degenerative disc disease before reaching the 
merits of the service connection claim.


FINDINGS OF FACT

1.  The veteran's claim for entitlement to service connection 
for a low back disability namely lumbosacral strain and post-
operative residuals of herniated nucleus pulposus of the 
lumbar spine was denied in an unappealed May 1989 rating 
decision.

2.  The evidence received since the May 1989 decision 
includes evidence that is not cumulative or redundant of the 
evidence previously of record and is sufficient to raise a 
reasonable possibility of substantiating the claim.

3.  The veteran's current low back disability, consisting of 
the post-operative residuals of herniated nucleus pulposus is 
not etiologically related to service.   


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim seeking service connection for degenerative disc 
disease of the lumbar spine.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007).

2.  A low back disability was neither incurred in nor 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1112 
(West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The evidence currently of record is sufficient to 
substantiate the veteran's application to reopen his claim 
for entitlement to service connection for degenerative disc 
disease of the lumbar spine.  Therefore, no further 
development of the record is required with respect to that 
aspect of the claim.

With respect to the reopened claim, in a letter issued in 
August 2005, subsequent to the initial adjudication of the 
claim, the RO notified the veteran of the evidence needed to 
substantiate his claim for service connection.  The letter 
also satisfied the second and third elements of the duty to 
notify by informing the veteran that VA would try to obtain 
medical records, employment records, or records held by other 
Federal agencies, but that he was nevertheless responsible 
for providing any necessary releases and enough information 
about the records to enable VA to request them from the 
person or agency that had them.

With respect to the fourth element of VCAA notice, the August 
2005 letter contained a notation that the veteran should 
submit any evidence in his possession pertinent to the claim 
on appeal.

The veteran was notified of the first three elements of the 
Dingess notice by the August 2005 letter.  He also received 
information regarding the effective date and disability 
rating elements of his claim in March 2006.

The Board notes that in Pelegrini II, the Court also held 
that VCAA notice should be given before an initial AOJ 
decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 
119-120.  While complete VCAA notice was provided after the 
initial adjudication of the claims, this timing deficiency 
was remedied by the issuance of VCAA notice followed by 
readjudication of the claim.  Mayfield v. Nicholson, 444 F. 
3d 1328 (Fed. Cir. 2006).  The claim was readjudicated in the 
June 2006 SSOC. Therefore, any timing deficiency has been 
remedied.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  Additionally, 
the veteran was provided a VA examination in April 2005 and 
an additional medical opinion was obtained in July 2005.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Claim to Reopen

A claim which has been finally denied in an unappealed rating 
decision or Board decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

The veteran was denied entitlement to service connection for 
a low back disability in an unappealed rating decision in May 
1989.  The RO noted that the veteran's service treatment 
records showed 37 days of hospitalization for low back pain, 
but as the veteran was not found to have any physical or 
neurologic findings during his hospitalization, it determined 
that his in-service back pain was acute and transitory.  The 
RO concluded that the veteran's chronic low back disability 
was not related to his active duty service.  

The subsequently received evidence includes reports of 
private treatment and a February 2004 statement from the 
veteran's physician, Dr. F, who reviewed the veteran's 
service medical records and found that the veteran's current 
chronic back problems stemmed from his initial injury during 
service in 1968.  Similar opinions were reported by a VA 
examiner in April 2005 and others.  This evidence is clearly 
new and material as it provides a nexus between the veteran's 
current disability and his in-service injury, and reopening 
of the claim is in order. 

Reopened Claim

Legal Criteria

Inasmuch as this claim was adjudicated on a de novo basis by 
the RO, the veteran is not prejudice by the Board's 
adjudication of his claim on the merits.

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as arthritis, are 
presumed to have been incurred in service if such manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a). 

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The veteran contends that his current degenerative disc 
disease of the lumbar spine is due to an in-service injury to 
his back as the result of a shell blast during service in 
Vietnam.  

Service treatment records show that the veteran was knocked 
into a trench by an enemy rocket concussion in April 1968 and 
was hospitalized for 37 days to undergo treatment for low 
back pain.  X-rays of his lumbar spine were normal, and there 
were no physical or neurologic findings.  The veteran was not 
diagnosed with a chronic back disorder.  The veteran's doctor 
noted that the injury was not likely to result in a permanent 
disability.  The enlistment examination for separation from 
September 1970 shows that the veteran's spine was found to be 
normal.  

The post-service medical evidence of record establishes that 
the veteran was treated for a sudden onset of low back pain 
in March 1984.  In April 1984, he had a central disc removed 
from the L5-S1 portion of his spine.  He did not report a 
past history of back problems.  

The veteran underwent additional treatment and surgery for 
his low back in June 1991 and was diagnosed with degenerative 
lumbar disc disease.  He began treatment at the Duke 
University Medical Center with Dr. F in March 1992 and 
provided a history of multiple lumbar laminectomies.  

Upon VA examination in April 2005, the veteran was diagnosed 
with degenerative disc disease of the lumbar spine as well as 
chronic intractable lower back pain.  The examiner determined 
that the veteran's low back problems were service-connected.  
The Board notes that the examination report did not indicate 
that the examiner reviewed the veteran's claims folders.

In July 2005, the veteran's claims folders were provided to 
the Chief of Neurosurgery at the Durham VA Medical Center 
(VAMC) to determine whether the veteran's low back disability 
was related to service.  The physician thoroughly discussed 
the veteran's medical history and noted that during a VA 
examination in 1976 the veteran did not report any complaints 
pertaining to his back.  

As there was no contemporaneous evidence of persistent back 
pain between 1968 and the veteran's subsequent back injury in 
1984, the reviewing physician concluded that there was no 
connection between the veteran's in-service lumbar strain and 
his subsequent injury in 1984 which lead to his continuing 
string of surgeries.  

In support of his claim, the veteran has submitted several 
statements from his private physicians linking his current 
degenerative disc disease to his in-service back injury.  

The record shows that the veteran participated in combat in 
Vietnam.  Service connection has been established for post-
traumatic stress disorder, evaluated as 100 percent 
disabling, based on combat stressors.  Service department 
records show that portions of his service treatment records 
were destroyed in an enemy barrage in January 1968.  
Accordingly, his reported back injury during combat is 
presumed to have occurred.  38 U.S.C.A. § 1154(b) (West 
2002).

The current back disability is well documented.  Hence two of 
the elements for service connection-an in-service injury, 
and a current disability are established.

The April 2005 VA examiner's opinion, the February 2004 
statement from Dr. F, and other private opinions provide 
competent evidence of a link between the current disability 
and the injury in service.  None of these opinions, however, 
acknowledge the negative medical findings at the time of the 
veteran's separation or the negative medical evidence and 
absence of pertinent complaints for many years thereafter.  
Instead these opinions relied on the veteran's current 
reports of ongoing back pain since service.

While Dr. F's February 2004 letter in support of the 
veteran's claim reports that he reviewed the veteran's 
service medical reports, it discussed only the in-service 
injury and did not discuss medical records created later in 
service or in the years immediately after service. 

At best these opinions appear to be based on an incomplete 
history.

The July 2005 opinion was rendered by the Chief of 
Neurosurgery at the Durham VAMC and was made following 
complete review of the veteran's claims folders, including 
service and post-service medical records.  In addition, the 
July 2005 physician provided a complete rationale for his 
opinion, noting that there was no evidence of persistent back 
pain from 1968 to 1984.  The Chief of Neurosurgery has 
provided the only medical opinion discussing this history.  
The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  

Because the Chief of Neurosurgery is the only competent 
medical professional to discuss a complete history, his 
opinion is the most probative.

The Board has also considered the statements of the veteran.  
He is competent to report a continuity of symptomatology.  
His recent reports must, however, be weighed against the 
history he reported at the time of his separation from 
service, on the initial post-service VA examination in 1976, 
and when initially treated after service in 1984.  

In 1984 the veteran reported that his back pain was of sudden 
onset.  He underwent orthopedic evaluation on the VA 
examination in 1976, but made no mention of back symptoms.  
These contemporaneous statements are of more probative value 
than recollections reported decades after the events in 
question and in the course of claims for benefits. 

As a lay person, the veteran is not competent to provide an 
opinion as to a nexus between his current disability and 
service since laypersons, such as the veteran, are not 
qualified to render an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In sum, the most probative evidence is against a link between 
the current back disability and a disease or injury in 
service.  Accordingly, the preponderance of the evidence is 
against the claim, and it is therefore, denied.  38 U.S.C.A. 
§ 5107(b) (West 2002).



ORDER

The claim for entitlement to service connection for 
degenerative disc disease of the lumbar spine is reopened.

Entitlement to service connection for degenerative disc 
disease of the lumbar spine is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


